Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/06/2020 has been entered.
 
Response to Arguments
The rejections of the Final office action mailed 07/14/2020, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Arien Ferrell (Reg. No. 46696), Attorney of Record, on 05/18/2021.

The application has been amended as follows:

1. (Currently Amended) A method, comprising: 
monitoring a plurality of runs of a recipe for fabricating one or more semiconductor devices within a manufacturing environment to collect runtime data from a plurality of sensors within the manufacturing environment; 
creating a sensor peer group comprising two or more of the plurality of sensors, wherein the values generated by the two or more sensors are correlated, and wherein the two or more sensors have a predefined relationship with one another; 
recording, for each sensor peer group value within the collected runtime data, steps of the recipe during which the sensor peer group value was collected;
determining metrology data describing each of the semiconductor devices produced by the plurality of runs of the recipe; 
characterizing each of the plurality of runs into a respective one of a plurality of groups, based on the metrology data; 
generating a data model, based on the characterization of the plurality of runs, that describes, for each of the plurality of groups, (i) a guard band of sensor peer group data for each respective group and (ii) a relative importance of the sensor peer group in each respective group; 
performing a multivariate analysis of additional runtime data collected during at least one subsequent run of the recipe within the manufacturing environment to classify the at least one subsequent run into a first group of the plurality of groups, by determining which guard band of sensor peer group data specified within the data model best fits the additional runtime data;
wherein classifying the at least one subsequent run of the recipe within the manufacturing environment into the first group is further based on the recorded steps for the collected runtime data and an indication of an additional step during which sensor peer group values in the additional runtime data were collected; and


2.	(Original)	The method of claim 1, further comprising:
upon classifying the at least one subsequent run of the recipe into the first group:
determining one or more maintenance operations that have historically influenced the classification of runs of the recipe within the manufacturing environment from the first group into a second group; and
performing the one or more maintenance operations within the manufacturing environment, without requiring user interaction, wherein the one or more maintenance operations include at least (i) an auto-calibration operation for one or more pieces of equipment within the manufacturing environment and (ii) initiating a run of a maintenance recipe, distinct from the recipe, within the manufacturing environment.

3.	(Previously Presented)	The method of claim 1, wherein determining the metrology data describing each of the semiconductor devices produced by the plurality of runs of the recipe further comprises:
	determining an amount of time needed to complete each of the plurality of runs of the recipe; and
	analyzing each of the semiconductor devices produced by the plurality of runs of the recipe to determine respective yield and metrology information for the respective semiconductor device, and
	wherein characterizing each of the plurality of runs into a respective one of the plurality of groups is further based on the determined amount of time and the analysis of the one or more semiconductor devices fabricated by the respective run.

4.	(Canceled) 

 claim 1, wherein the data model further describes, for each of the plurality of groups, a respective weight for each step of the recipe describing a relative importance of the step in indicating the respective group, and wherein outputting for display the report depicting the ranking of the sensor peer group is further based on the described relative importance of each step of the recipe.

6.	(Canceled)

7.	(Previously Presented)	The method of claim 1, wherein the data model further specifies, for one of the plurality of groups, at least one guard band of sensor peer group data, and wherein performing the multivariate analysis of additional runtime data collected during at least one subsequent run of the recipe within the manufacturing environment to classify the at least one subsequent run into the first group further comprises determining that the at least one guard band of sensor data for the sensor peer group best fits the additional runtime data.

8.	(Previously Presented)	The method of claim 1, wherein the predefined relationship comprises a physical proximity between the two or more sensors within the peer group within the manufacturing environment.


9.	(Currently Amended) A system, comprising:
	one or more computer processors; and
	a memory containing computer program code that, when executed by operation of the one or more computer processors, performs an operation comprising:
	monitoring a plurality of runs of a recipe for fabricating one or more semiconductor devices within a manufacturing environment to collect runtime data from a plurality of sensors within the manufacturing environment;
	creating a sensor peer group comprising two or more of the plurality of sensors, wherein the values generated by the two or more sensors are 
	recording, for each sensor peer group value within the collected runtime data, a plurality of steps of the recipe during which the sensor peer group value was collected;
determining metrology data describing each of the semiconductor devices produced by the plurality of runs of the recipe;
characterizing each of the plurality of runs into a respective one of a plurality of groups, based on an analysis of the metrology data;
	generating a data model, based on the characterization of the plurality of runs, that describes, for each of the plurality of groups, (i) a guard band of sensor peer group data for each respective group and (ii) a relative importance of the sensor peer group in each respective group;
	performing a multivariate analysis of additional runtime data collected during at least one subsequent run of the recipe within the manufacturing environment to classify the at least one subsequent run into a first group, by determining whichguard band of sensor peer group data specified within the data model best fits the additional runtime data; 
	wherein classifying the at least one subsequent run of the recipe within the manufacturing environment into the first group is further based on the recorded steps for the collected runtime data and an indication of an additional plurality of steps during which sensor peer group values in the additional runtime data were collected; and
upon classifying the at least one subsequent run of the recipe into the first group, outputting for display an interface depicting a ranking of the sensor peer group based on the additional runtime data and the relative importance of the sensor peer group for the first group within the data model.

10.	(Previously Presented)	The system of claim 9, wherein determining metrology data characterizing each of the plurality of runs into the respective one of the plurality of groups further comprises:


11.	(Previously Presented)	The system of claim 9, wherein determining the metrology data describing each of the semiconductor devices produced by the plurality of runs of the recipe further comprises:
	determining an amount of time needed to complete each of the plurality of runs of the recipe; and
	analyzing each of the semiconductor devices produced by the plurality of runs of the recipe to determine respective yield and metrology information for the respective semiconductor device, and
	wherein characterizing each of the plurality of runs into a respective one of the plurality of groups is further based on the determined amount of time and the analysis of the one or more semiconductor devices fabricated by the respective run.

12.	(Canceled)

13.	(Currently Amended)	The system of claim [[12]] 9, wherein the generated data model further describes, for each of the plurality of groups, a respective weight for each of the plurality of steps of the recipe describing a relative importance of the step in indicating the respective group, and wherein outputting for display the interface depicting the ranking of the sensor peer group is further based on the described relative importance of each step of the recipe.

14.	(Cancelled)	

15.	(Previously Presented)  The system of claim 9, wherein the data model further specifies, for one of the plurality of groups, at least one guard band of sensor peer group data, and wherein performing the multivariate analysis of additional runtime data collected during at least one subsequent run of the recipe within the manufacturing 


16.	(Currently Amended) A non-transitory computer-readable medium containing computer program code that, when executed by operation of one or more computer processors, performs an operation comprising:
	monitoring a plurality of runs of a recipe for fabricating one or more semiconductor devices within a manufacturing environment to collect runtime data from a plurality of sensors within a manufacturing environment;
	creating a sensor peer group comprising two or more of the plurality of sensors, wherein the values generated by the two or more sensors are correlated;
	recording, for each sensor peer group value within the collected runtime data, a step of the recipe during which the sensor peer group value was collected;
	determining metrology data describing each of the semiconductor devices produced by the plurality of runs of the recipe;
characterizing each of the plurality of runs into a respective one of a plurality of groups, based on an analysis of the metrology data;
	generating a data model, based on the characterization of the plurality of runs, that describes, for each of the plurality of groups, (i) a guard bands band of sensor peer group data for each respective group and (ii) a relative importance of the sensor peer group in each respective group; 
performing a multivariate analysis of additional runtime data collected during at least one subsequent run of the recipe within the manufacturing environment to classify the at least one subsequent run into a first group, by determining which guard bands of sensor peer group data specified within the data model best fits the additional runtime data; 
wherein classifying the at least one subsequent run of the recipe within the manufacturing environment into the first group is further based on the recorded step for the collected runtime data and an indication of an additional step during which sensor values in the additional runtime data were collected; and
upon classifying the at least one subsequent run of the recipe into the first group, outputting for display an interface depicting a ranking the sensor peer group based on the additional runtime data and the relative importance of the sensor peer group for the first group within the data model.

17.	(Previously Presented)	The non-transitory computer-readable medium of claim 16, wherein determining metrology data characterizing each of the plurality of runs into the respective one of the plurality of groups further comprises:
	receiving, by way of a user interface, the metrology data characterizing each of the plurality of runs into the respective group, wherein the plurality of groups include at least a group of good runs of the recipe and a group of faulty runs of the recipe.

18.	(Previously Presented)	The non-transitory computer-readable medium of claim 16, wherein determining the metrology data describing each of the semiconductor devices produced by the plurality of runs of the recipe further comprises:
	determining an amount of time needed to complete each of the plurality of runs of the recipe; and
	analyzing each of the semiconductor devices produced by the plurality of runs of the recipe to determine respective yield and metrology information for the respective semiconductor device, and
	wherein characterizing each of the plurality of runs into a respective one of the plurality of groups is further based on the determined amount of time and the analysis of the one or more semiconductor devices fabricated by the respective run.

19.	(Currently Amended) The non-transitory computer-readable medium of claim 16, 


wherein the generated data model further describes, for each of the plurality of groups, a respective weight for the step of the recipe describing a relative importance of the step in indicating the respective group, and wherein outputting for display the interface depicting the ranking of the sensor peer group is further based on the described relative importance of each step of the recipe.

20.	(Currently Amended)	The non-transitory computer-readable medium of claim [[15]] 16, wherein the data model further specifies, for one of the plurality of groups, at least one guard band of sensor peer group data, wherein performing the multivariate analysis of additional runtime data collected during at least one subsequent run of the recipe within the manufacturing environment to classify the at least one subsequent run into the first group further comprises determining that the at least one guard band of sensor peer group data.



Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Harvey et al (US 2008/0015726 A1) teaches a method for diagnosing faults by using process measurements from sensors and multivariate statistical model to determine fault signatures, threshold and fault classes.
Reiss et al (US 2002/0055801 Al) teaches a method of fault detection of a semiconductor processing tool that include sensor grouping (i.e. a fault detection index is calculated from a group of tool operational parameters that correlate with 
Miller et al (US 6449524 B1) teaches a method for using equipment state data (i.e. metrology data obtained from metrology tools) for controlling a manufacturing process. 
Takahashi et al (US 2002/0035447A1) teaches a method of conducting diagnostic and maintenance operations by analyzing operating data (e.g. operating status, setting and indication) from semiconductor manufacturing equipment. 
Wu et al (US 2016/0137192 A1) teaches a temperature sensor fault detection method based on a temperature signal guard band which helps to identify the signal anomaly. The signal guard band provides a diagnostic range between a valid sensing signal range and the minimum and/or maximum voltage regions of the sensor.
These references taken either together or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 9 and 16: 
“performing a multivariate analysis of additional runtime data collected during at least one subsequent run of the recipe within the manufacturing environment to classify the at least one subsequent run into a first group, by determining which guard bands of sensor peer group data specified within the data model best fits the additional runtime data; 
wherein classifying the at least one subsequent run of the recipe within the manufacturing environment into the first group is further based on the recorded step for the collected runtime data and an indication of an additional step during which sensor values in the additional runtime data were collected;”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1-3, 5, 7-11, 13, 15-20 allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUEN-MEEI GAN/Examiner, Art Unit 2129